This is an appeal from an order granting a change of place of trial from Kootenai county to Shoshone county. Respondent, Bunker Hill  Sullivan Mining  Concentrating Company, appeared and among other things filed a motion to change the place of trial upon all of the grounds, save the fourth, contained in C. S., sec. 6666. The motion was granted.
It appears from the pleadings that the purpose of the action is to reform a written instrument. Appellant is a resident of Shoshone county; and the only defendant served, Bunker Hill 
Sullivan Mining  Concentrating Company, is a foreign corporation whose office and principal place of business is in Shoshone county. It appears further that the Bunker Hill 
Sullivan Mining  Concentrating Company does not carry on any business whatever in the county of Kootenai; and while there are other defendants named in the action, both individuals and corporations, the Bunker Hill  Sullivan Mining  Concentrating Company was the *Page 188 
only defendant served. There is no showing as to the residence or principal place of business of the defendants not served, except one individual who is said to reside in Kootenai county. From affidavits filed on behalf of respondent, Bunker Hill 
Sullivan Mining  Concentrating Company, it appears that in the trial of the cause it will be necessary to use six witnesses, all of whom reside in Shoshone county. From the affidavit of appellant it appears that she will only use two witnesses, one of whom resides in Kootenai county. From all the facts disclosed by the affidavits of the parties we are of the opinion that the action should be tried in Shoshone county. The granting or refusing to grant a change of place of trial is addressed to the sound discretion of the trial court, and an order granting or refusing to grant a change of place of trial will not be disturbed on appeal unless there has been a clear abuse of discretion. (Lessman v. Anschustigui, 37 Idaho 127,215 P. 460; Gibbert v. Washington Water Power Co., 19 Idaho 637,115 P. 924.) From a careful consideration of the entire record, we are of the opinion that the court did not abuse its discretion.
Order affirmed. Costs to respondent.
McCarthy, C.J., and Budge and William A. Lee, JJ., concur. *Page 189